In a negligence action to recover damages for personal injuries alleged to have been sustained as a result of the improper installation of a steel beam in a hospital under construction, the individual defendants appeal from an order of the Supreme Court, Dutchess County, dated January 4, 1961, granting plaintiff’s motion for reargument and, on reargument, granting his motion for a preference in trial. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.